

	

		III

		109th CONGRESS

		1st Session

		S. RES. 127

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Gregg (for himself,

			 Mr. Lieberman, Mr. Frist, Ms.

			 Landrieu, Mr. Sununu,

			 Mr. Alexander, Mr. DeMint, Mrs.

			 Dole, Mr. Vitter,

			 Mr. Burr, and Mr. Allard) submitted the following resolution;

			 which was considered and agreed to 

		

		RESOLUTION

		Congratulating charter schools and their

		  students, parents, teachers, and administrators across the United States for

		  their ongoing contributions to education, and for other

		  purposes.

	

	

		Whereas

			 charter schools deliver high-quality education and challenge our students to

			 reach their potential;

		Whereas

			 charter schools provide thousands of families with diverse and innovative

			 educational options for their children;

		Whereas

			 charter schools are public schools authorized by a designated public entity

			 that are responding to the needs of our communities, families, and students and

			 promoting the principles of quality, choice, and innovation;

		Whereas

			 in exchange for the flexibility and autonomy given to charter schools, they are

			 held accountable by their sponsors for improving student achievement and for

			 their financial and other operations;

		Whereas

			 41 States, the District of Columbia, and the Commonwealth of Puerto Rico have

			 passed laws authorizing charter schools;

		Whereas

			 nearly 3,300 charter schools are now operating in 40 States, the District of

			 Columbia, and the Commonwealth of Puerto Rico and serving approximately 900,000

			 students;

		Whereas

			 over the last 10 years, Congress has provided more than $1,500,000,000 in

			 support to the charter school movement through facilities financing assistance

			 and grants for planning, startup, implementation, and dissemination;

		Whereas

			 charter schools improve their students’ achievement and stimulate improvement

			 in traditional public schools;

		Whereas

			 charter schools must meet the student achievement accountability requirements

			 under the Elementary and Secondary Education Act

			 of 1965 in the same manner as traditional public schools, and often

			 set higher and additional individual goals to ensure that they are of high

			 quality and truly accountable to the public;

		Whereas

			 charter schools give parents new freedom to choose their public school,

			 routinely measure parental satisfaction levels, and must prove their ongoing

			 success to parents, policymakers, and their communities;

		Whereas

			 nearly 40 percent of charter schools report having a waiting list, and the

			 total number of students on all such waiting lists is enough to fill over 1,000

			 average-sized charter schools;

		Whereas

			 charter schools nationwide serve a higher percentage of low-income and minority

			 students than the traditional public system;

		Whereas

			 charter schools have enjoyed broad bipartisan support from the Administration,

			 Congress, State Governors and legislatures, educators, and parents across the

			 United States; and

		Whereas

			 the sixth annual National Charter Schools Week, to be held May 1 through 7,

			 2005, is an event sponsored by charter schools and grassroots charter school

			 organizations across the United States to recognize the significant impacts,

			 achievements, and innovations of charter schools: Now, therefore, be it

		

	

		That—

			(1)the Senate acknowledges and commends

			 charter schools and their students, parents, teachers, and administrators

			 across the United States for their ongoing contributions to education and

			 improving and strengthening our public school system;

			(2)the Senate supports the sixth annual

			 National Charter Schools Week; and

			(3)it is the sense of the Senate that the

			 President should issue a proclamation calling on the people of the United

			 States to conduct appropriate programs, ceremonies, and activities to

			 demonstrate support for charter schools during this weeklong celebration in

			 communities throughout the United States.

			

